Exhibit 10.1

 

EXECUTION

 

SIXTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Sixth Amendment”), dated as of January 22, 2016, is entered into by and among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Borrower”), each of SEP
HOLDINGS III, LLC, a Delaware limited liability company (“SEP”), SN MARQUIS LLC,
a Delaware limited liability company (“SN Marquis”), SN COTULLA ASSETS, LLC, a
Texas limited liability company (“SN Cotulla”), SN OPERATING, LLC, a Texas
limited liability company (“SN Operating”), SN TMS, LLC, a Delaware limited
liability company (“SN TMS”), and SN CATARINA, LLC, a Delaware limited liability
company (“SN Catarina”; together with SEP, SN Marquis, SN Cotulla, SN Operating
and SN TMS collectively, the “Guarantors” and each, a “Guarantor”), the Lenders
party hereto (the “Approving Lenders”), and ROYAL BANK OF CANADA (“RBC”), as
Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as Issuing Bank.

 

RECITALS

 

A.            The Borrower, the Guarantors, the Lenders, RBC, as Issuing Bank,
and the Administrative Agent previously entered into that certain Second Amended
and Restated Credit Agreement dated as of June 30, 2014 (as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of September 9, 2014, that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of March 31, 2015, that certain Third
Amendment to Second Amended and Restated Credit Agreement dated as of July 20,
2015, that certain Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of September 29, 2015, that certain Fifth Amendment to Second
Amended and Restated Credit Agreement dated as of October 30, 2015 and as it may
be further amended, restated, supplemented or modified from time to time, the
“Credit Agreement”) and certain other Loan Documents (as defined in the Credit
Agreement) in connection therewith.

 

B.            The Approving Lenders constitute the Required Lenders as defined
in the Credit Agreement.

 

C.            The Borrower has requested that the Administrative Agent, RBC, as
Issuing Bank, and the Lenders amend the Credit Agreement as set forth herein.
The Administrative Agent, RBC, as Issuing Bank, and the Approving Lenders are
willing to amend the Credit Agreement on the terms and conditions contained in
this Sixth Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Sixth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrower, the Guarantors, the Approving Lenders, RBC, as the Issuing Bank and
the Administrative Agent agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned to them in the Credit Agreement.

 

2.             Specific Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

 

(i)            The following defined terms are hereby added to Section 1.02 of
the Credit Agreement in the proper alphabetical order:

 

“Intercreditor Agreement” means (a) an Intercreditor Agreement (in form approved
by the Administrative Agent and the Required Lenders) among the Borrower, the
other Loan Parties, the Administrative Agent and the administrative agent under
the Permitted  Second  Lien  Documents,  and  (b) if  the Permitted Second Lien
Debt is refinanced or replaced in accordance with the terms of such
Intercreditor Agreement, any successor agreement entered into in accordance with
such terms, in each case as the same may be amended, modified, supplemented or
restated from time to time in accordance with the terms of the then effective
Intercreditor Agreement.

 

“Permitted Second Lien Debt” means (a) Debt incurred on or after the Sixth
Amendment Effective Date by the Borrower pursuant to a second lien credit
facility; provided that: (i) such Debt shall be (A) in an aggregate principal
amount not to exceed $400,000,000 plus any principal representing payment of
interest in kind and (B) subject to the Intercreditor Agreement at all times
that any Obligation is outstanding; and (ii) the Permitted Second Lien Documents
shall not (A) provide for any scheduled payment of principal, scheduled
mandatory Redemption or scheduled sinking fund payment before the date that is
180 days following June 30, 2019 or (B) contain terms and conditions, taken as a
whole, more restrictive than those set forth in this Agreement; and (b) any
second lien Debt incurred to refinance or replace the Debt referred to in the
foregoing clause (a), to the extent that such refinancing or replacement is
permitted under the Intercreditor Agreement.

 

“Permitted Second Lien Debt Original Principal Amount” means the aggregate
principal amount of Permitted Second Lien Debt, excluding (a) any such Debt
described in clause (b) of the definition of Permitted Second Lien Debt and
(b) any Permitted Second Lien Debt comprised of principal representing payment
of interest in kind.

 

“Permitted Second Lien Documents” means each credit or other loan agreement
governing Permitted Second Lien Debt, all guarantees thereof and all other
agreements, documents or instruments executed and delivered by any Loan Party in
connection with, or pursuant to, the incurrence of Permitted Second Lien Debt.

 

Sixth Amendment to Sanchez

Second Amended and Restated Credit Agreement

 

2

--------------------------------------------------------------------------------


 

“Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement dated the Sixth Amendment Effective Date among the
Borrower, the Guarantors, the Sixth Amendment Approving Lenders, RBC, as Issuing
Bank, and the Administrative Agent.

 

“Sixth Amendment Approval Fee” means, in respect of a particular Sixth Amendment
Approving Lender, a fee in an amount equal to the product of (a) the Elected
Commitment of such Lender as of the Sixth Amendment Effective Date and
(b) fifteen basis points.

 

“Sixth Amendment Approving Lender” means an “Approving Lender” as defined in the
Sixth Amendment.

 

“Sixth Amendment Effective Date” means January 22, 2016.

 

“Sixth Amendment Effective Date Replenishment Amount” means $1,503,602.40, being
the lesser of (a) $50,000,000 and (b) the aggregate cash consideration paid on
or before the Sixth Amendment Effective Date by Unrestricted Subsidiaries to
acquire Senior Unsecured Notes and/or Equity Interests issued by Borrower and,
on or before the Sixth Amendment Effective Date, distributed to Borrower.

 

“SN Terminal “ means SN Terminal, LLC, a Delaware limited liability company.

 

“SN UR Holdings “ means SN UR Holdings, LLC, a Delaware limited liability
company.

 

(ii)           The defined term “Agreement” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment, Sixth Amendment and as the same may from time to time be
amended, modified, supplemented or restated.

 

(iii)          The defined term “Borrowing Base” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or Section 9.11(e)(4). The Borrowing Base effective
as of the Sixth Amendment Effective Date is $425,000,000 subject to adjustment
as provided in Section 2.07(b).

 

(iv)          The defined term “Issuance Related Debt” in Section 1.02 of the
Credit Agreement is hereby deleted and the following is substituted therefor:

 

3

--------------------------------------------------------------------------------


 

“Issuance Related Debt” means (a) Senior Unsecured Notes (other than Senior
Unsecured Notes described in clauses (i) and (ii) of the definition of Senior
Unsecured Notes and registered senior unsecured notes issued in exchange for any
Senior Unsecured Notes) and (b) Permitted Second Lien Debt (other than
(i) Permitted Second Lien Debt issued in exchange for or the net proceeds of
which are used to Redeem Senior Unsecured Notes, (ii) Permitted Second Lien Debt
described in clause (b) of the definition of Permitted Second Lien Debt and
(iii) Permitted Second Lien Debt comprised of principal representing payment of
interest in kind). For the sake of clarity, Issuance Related Debt will not be
deemed “incurred” for purposes of the definition of Issuance Related Borrowing
Base Adjustment Amount (or “issued” for purposes of any provision of the Credit
Agreement other than the definition of Senior Unsecured Notes Maximum Issuance
Amount and Section 9.01) until termination or expiration of any escrow or other
similar arrangement satisfactory to the Administrative Agent preventing Borrower
(or any Restricted Subsidiary issuing such Debt) from having unrestricted access
to and the right to use of the proceeds of such Issuance Related Debt.

 

(v)           The defined term “Senior Unsecured Note Maximum Issuance Amount”
in Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Senior Unsecured Note Maximum Issuance Amount” means the maximum amount of
Senior Unsecured Notes that at the time of issuance could be issued such that,
after giving effect to such issuance and any repayment of Senior Unsecured Notes
out of the proceeds thereof and the proceeds of any Permitted Second Lien Debt
issued substantially contemporaneously therewith, the aggregate principal amount
of Senior Unsecured Notes outstanding is not greater than the remainder of
(a) $2,150,000,000 minus (b) the Permitted Second Lien Debt Original Principal
Amount.

 

(vi)          The defined term “Unrestricted Cash” in Section 1.02 of the Credit
Agreement is hereby deleted.

 

(vii)         The introductory language to the defined term “Unrestricted
Subsidiary” in Section 1.02 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

“Unrestricted Subsidiary” means SN Midstream, SN Services, SN UR Holdings, SN
Terminal and each other Subsidiary of the Borrower that is designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors of Borrower (in each case for so long as
such Person remains a Subsidiary), but only to the extent that such Subsidiary:

 

(viii)        The defined term “Unrestricted Subsidiary Maximum Cash Investment
Amount” in Section 1.02 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

4

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary Maximum Cash Investment Amount” at any time means the
amount equal to (A) $50,000,000, plus (B) the aggregate amount of dividends and
other distributions received by the Borrower and the Restricted Subsidiaries in
cash from Unrestricted Subsidiaries after the Effective Date to and including
such time, plus (C) the Sixth Amendment Effective Date Replenishment Amount,
minus (D) the aggregate amount drawn under Letters of Credit issued pursuant to
Section 9.05(l) which have been drawn and for which the Borrower has not then
been reimbursed by the Persons whose Debt or obligations were supported by such
Letters of Credit.

 

(ix)          The following sentence is hereby inserted immediately after the
first sentence of Section 2.07(a) of the Credit Agreement:

 

For the period from and including the Sixth Amendment Effective Date to but
excluding the first Redetermination Date thereafter, the amount of the Borrowing
Base shall be Four Hundred Twenty-Five Million and No/100 Dollars
($425,000,000).

 

(x)           The following Section 3.05(d) is hereby added to Section 3.05 of
the Credit Agreement immediately after Section 3.05(c):

 

(d)           Sixth Amendment Approval Fee.  The Borrower agrees to pay to the
Administrative Agent on the Sixth Amendment Effective Date for the account of
each Sixth Amendment Approving Lender, the Sixth Amendment Approval Fee in
respect of such Sixth Amendment Approving Lender.

 

(xi)          The last sentence of Section 7.01 of the Credit Agreement is
hereby amended by deleting the word “Fifth” and substituting therefor the word
“Sixth”.

 

(xii)         The second sentence of Section 7.12 of the Credit Agreement is
hereby deleted and the following is substituted therefor:

 

The Administrative Agent and the Lenders have been named as additional insureds
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance, in each case
to the extent required under Section 8.07.

 

(xiii)        Section 7.13 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

Section 7.13  Restriction on Liens.  Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the Intercreditor Agreement and the Permitted Second Lien
Documents), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Obligations and the Loan Documents.

 

5

--------------------------------------------------------------------------------


 

(xiv)        Section 7.14 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

Section 7.14  Subsidiaries.  Schedule 7.14 sets forth the name of, and the
ownership interest of Borrower in, each Subsidiary of Borrower as of the Sixth
Amendment Effective Date.  As of the Sixth Amendment Effective Date there are no
Unrestricted Subsidiaries other than SN Midstream, SN Services, SN UR Holdings
and SN Terminal. LLC.

 

(xv)         Clause (h) of Section 8.01 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

 

(h)           Incurrence of Second Lien Debt.  In the event that the Borrower
intends to incur Permitted Second Lien Debt, prior written notice of such
intended incurrence, the amount thereof, and the anticipated date of closing,
which notice shall include a copy of the term sheet relating to such Permitted
Second Lien Debt for the review and approval of the Administrative Agent and the
Required Lenders and the Borrower will subsequently (but prior to the execution
thereof) furnish the material documents governing the Permitted Second Lien Debt
to the Administrative Agent for approval.

 

(xvi)        The last sentence of Section 8.07 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

 

For the sake of clarity, (i) no Loan Party shall be required to have endorsed in
favor of the Administrative Agent, or have the Administrative Agent or the
Lenders named as “additional insureds” on any (x) aviation, business
interruption, commercial auto, control of well, D&O or employee practices
liability policy, (y) property insurance policy covering computers and
equipment, including office equipment or (z) in connection with the lease
described in item (2) of Schedule 9.07  and (ii) it is understood and agreed
that the endorsement of such policy #BD-CJP-579 in favor of and payable to the
Administrative Agent as its interest may appear shall be limited to the portion
thereof with respect to the assets in the Barnhart and Cotulla area and shall
not extend to any assets that have been transferred by the Borrower or relevant
Subsidiary to SPP.

 

(xvii)       Clause (b)(ii) of Section 8.13 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

 

(ii)           substitute acceptable Collateral which constitutes Oil and Gas
Properties having an equivalent value and with no title defects or exceptions
except for Excepted Liens (other than Excepted Liens described in clauses (e),
(g) and (h) of such definition) and Liens permitted by Section 9.03(c) or

 

(xviii)      Clause (a)(iii) of Section 8.16 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

 

6

--------------------------------------------------------------------------------


 

(iii) if requested, UCC searches in form and substance satisfactory to the
Administrative Agent, and evidence reasonably satisfactory to the Administrative
Agent that any Liens indicated in such UCC searches are Excepted Liens, Liens
permitted by Section 9.03(c) or have been released,

 

(xix)        Section 9.02(c) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

(c)           Permitted Second Lien Debt and guarantees thereof by any Loan
Party a party to the Intercreditor Agreement; provided that the proceeds of such
Permitted Second Lien Debt are used first to repay the Loans to the extent of
any Borrowing Base Deficiency resulting from any Issuance Related Borrowing Base
Adjustment Amount resulting therefrom, and second, the balance if any, to
finance general corporate purposes;

 

(xx)         Section 9.03(c) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

(c)           Liens on Collateral securing the Permitted Second Lien Debt that
are subject to the Intercreditor Agreement;

 

(xxi)        Section 9.04, exception clause (f) of the Credit Agreement is
hereby deleted and the following is substituted therefor:

 

(f) so long as at the time of and after giving effect to any such repurchase,
Borrower and the Restricted Subsidiaries have cash in an aggregate amount in
excess of the sum of the Credit Exposures of the Lenders at such time and
subject in all respects to Section 9.05(r), (i) repurchases for aggregate cash
consideration not to exceed $50,000,000 (less the amount of the Sixth Amendment
Effective Date Replenishment Amount attributable to Equity Interests other than
Preferred Stock issued by Borrower) of Equity Interests other than Preferred
Stock issued by Borrower and (ii) repurchases for aggregate cash consideration
not to exceed $100,000,000 (less the amount of the Sixth Amendment Effective
Date Replenishment Amount attributable to Preferred Stock issued by Borrower) of
Preferred Stock issued by Borrower;

 

(xxii)       Section 9.05(a) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

(a)           any Investment in (i) any Restricted Subsidiary or (ii) any
Unrestricted Subsidiary if, after giving effect to such Investment, such
Unrestricted Subsidiary becomes a Restricted Subsidiary and complies with the
requirements of Section 8.16;

 

(xxiii)      Section 9.05(m) of the Credit Agreement is hereby amended by
deleting the phrase “SPP Units;” and substituting the following therefor:

 

7

--------------------------------------------------------------------------------


 

Equity Interests in Unrestricted Subsidiaries;.

 

(xxiv)     Section 9.05(r) of the Credit Agreement and the proviso following
such section are hereby deleted and the following is substituted therefor:

 

(r)            Senior Unsecured Notes and Equity Interests issued by the
Borrower; provided, that the aggregate cash consideration paid by the Borrower
and the Restricted Subsidiaries to purchase Senior Unsecured Notes and Equity
Interests issued by the Borrower is not greater than the remainder of
(i) $100,000,000 minus (ii) the Sixth Amendment Effective Date Replenishment
Amount; and provided, further, for the sake of clarity that the limitation in
the foregoing proviso shall not apply to the issuance of Permitted Second Lien
Debt in exchange for Senior Unsecured Notes and/or Equity Interests issued by
the Borrower; and

 

provided, further, that none of the foregoing shall involve the incurrence of
any Debt not permitted by Section 9.02 or any repurchase for cash consideration
of Equity Interests issued by the Borrower not permitted by Section 9.04.

 

(xxv)      Section 9.11(f)(ii) of the Credit Agreement is hereby amended by
deleting the phrase “SPP Units” and substituting the following therefor:

 

Equity Interests in Unrestricted Subsidiaries

 

(xxvi)     Clause (b) of the proviso in Section 9.15 of the Credit Agreement is
hereby deleted and the following is substituted therefor:

 

(b) the Senior Unsecured Loan Documents, the Intercreditor Agreement or the
Permitted Second Lien Documents,

 

(xxvii)    The last sentence of clause (a) of Section 9.20 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

Without limitation of the preceding sentence except as expressly set forth in
the proviso to this sentence, (i) SN Services may own and operate aircraft,
(ii) any Unrestricted Subsidiary may engage in the business of marketing,
processing, treating, gathering, and transporting Hydrocarbons without
limitation as to who produced such Hydrocarbons, and (iii) any Unrestricted
Subsidiary may make direct or indirect investments in Oil and Gas Properties and
other assets used or useful in the conduct of the oil and gas business and
Persons in the oil and gas industry (including acquisitions of Debt of and
Equity Interests in other Persons in the oil and gas industry), including Oil
and Gas Properties and other assets and Persons which are not located within the
geographical boundaries of the U.S. or the offshore area in the Gulf of Mexico
over which the U.S. asserts jurisdiction; provided, that Borrower may not permit
any Unrestricted Subsidiary to acquire

 

8

--------------------------------------------------------------------------------


 

any Debt of or Equity Interests in Borrower on or after the Sixth Amendment
Effective Date.

 

(xxviii)   A new Section 9.22 of the Credit Agreement reading as set forth below
is hereby inserted following Section 9.21 of the Credit Agreement:

 

Section 9.22         Repayment of Permitted Second Lien Debt; Amendment of Terms
of Permitted Second Lien Documents.  The Borrower will not, and will not permit
any Restricted Subsidiary to, prior to the date that is 180 days after June 30,
2019: (a) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Second Lien Debt (other than in connection with a refinancing thereof
permitted under the Intercreditor Agreement), or (b) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Permitted Second Lien Documents other
than amendments or other modifications that are permitted under the
Intercreditor Agreement.  For the sake of clarity, nothing in this Section 9.22
shall restrict the payment of interest on any Permitted Second Lien Debt in
accordance with the Intercreditor Agreement.

 

(xxix)     A new Schedule 7.01 to the Credit Agreement, “Corporate
Organizational Chart” in the form attached as Schedule 7.01 to this Sixth
Amendment is hereby added to the Credit Agreement in substitution for the prior
Schedule 7.01.

 

(xxx)      A new Schedule 7.14 to the Credit Agreement, “Subsidiaries” in the
form attached as Schedule 7.14 to this Sixth Amendment is hereby added to the
Credit Agreement in substitution for the prior Schedule 7.14.

 

(xxxi)     Schedule 9.02 and Schedule 9.03 of the Credit Agreement and the
references thereto in the Table of Contents of the Credit Agreement are each
hereby deleted without replacement.

 

3.             Loan Parties’ Ratification. Subject to the conditions set out in
Section 6, Borrower (and each Loan Party by its execution in the space provided
below under “ACKNOWLEDGED for purposes of Sections 3 and 4”) hereby ratifies all
of its Obligations under the Credit Agreement and each of the Loan Documents to
which it is a party (other than the Guaranty which is specifically addressed in
Section 4), and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party (other than the Guaranty which is
specifically addressed in Section 4) are and shall continue to be in full force
and effect. Nothing in this Sixth Amendment extinguishes, novates or releases
any right, claim, Lien, security interest or entitlement of any of the Lenders,
any Issuing Bank or the Administrative Agent created by or contained in any of
such documents nor is any Loan Party released from any covenant, warranty or
obligation created by or contained herein or therein.  Each Loan Party (other
than the Borrower) agrees that its execution and delivery of this Sixth
Amendment does not indicate or establish an approval or consent requirement by
any such Loan Party under the Credit Agreement in connection with the execution
and delivery of amendments to the Credit

 

9

--------------------------------------------------------------------------------


 

Agreement, the Notes or any of the other Loan Documents (other than any Loan
Document to which such a Loan Party is a party).

 

4.             Guarantors’ Ratification. Each Guarantor by its execution in the
space provided below under “ACKNOWLEDGED for purposes of Sections 3 and 4”
hereby ratifies, confirms, acknowledges and agrees that its obligations under
the Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of the
Obligations, and its execution and delivery of this Sixth Amendment does not
indicate or establish an approval or consent requirement by any Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents (other than the
Guaranty or any other Loan Document to which a Guarantor is a party).

 

5.             Conditions to Effectiveness of Sixth Amendment. This Sixth
Amendment shall be effective upon the satisfaction, in the Administrative
Agent’s sole discretion, of the following conditions precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from the Borrower, RBC, as Issuing Bank, and
the Required Lenders duly executed signature pages to, this Sixth Amendment, and
shall have received a duly executed acknowledgement of Sections 3 and 4 of this
Sixth Amendment from each Guarantor;

 

(ii)                                  the Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably request; and

 

(iii)                               the Borrower shall have paid the
Administrative Agent for the account of each Approving Lender the Sixth
Amendment Approval Fee due such Approving Lender.

 

6.             No Implied Amendment, Waiver or Consent. This Sixth Amendment
shall not constitute an amendment or waiver of any provision not expressly
referred to herein and shall not be construed as a consent to any action on the
part of the Borrower that would require a waiver or consent of the Lenders or
Required Lenders, as applicable, or an amendment or modification to any term of
the Loan Documents except as expressly stated herein.

 

7.             Miscellaneous. This Sixth Amendment is a Loan Document. Except as
affected by this Sixth Amendment, the Loan Documents are unchanged and continue
in full force and effect. However, in the event of any inconsistency between the
terms of the Credit Agreement, as amended by this Sixth Amendment, and any other
Loan Document, the terms of the Credit Agreement will control and the other
document will be deemed to be amended to conform to the terms of the Credit
Agreement. All references to the Credit Agreement will refer to the Credit
Agreement as amended by this Sixth Amendment and any other amendments properly
executed among the parties. Borrower agrees that all Loan Documents to which it
is a party (whether as an original signatory or by assumption of the
Obligations) remain in full force and effect and

 

10

--------------------------------------------------------------------------------


 

continue to evidence its legal, valid and binding obligations enforceable in
accordance with their terms (as the same are affected by this Sixth Amendment or
are amended in connection with this Sixth Amendment). AS A MATERIAL INDUCEMENT
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND LENDERS PARTY HERETO TO ENTER
INTO THIS SIXTH AMENDMENT, BORROWER RELEASES THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS, THE LENDERS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS,
ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES, AGENTS AND ATTORNEYS FROM ANY
LIABILITY FOR ACTIONS OR FAILURES TO ACT IN CONNECTION WITH THE LOAN DOCUMENTS
PRIOR TO THE SIXTH AMENDMENT EFFECTIVE DATE. NO COURSE OF DEALING BETWEEN
BORROWER OR ANY OTHER PERSON, ON THE ONE HAND, AND THE ADMINISTRATIVE
AGENT, ISSUING BANKS AND THE LENDERS, ON THE OTHER, WILL BE DEEMED TO HAVE
ALTERED OR AMENDED THE CREDIT AGREEMENT OR AFFECTED BORROWER’S, THE
ADMINISTRATIVE AGENT’S, THE ISSUING BANKS’ OR THE LENDERS’ RIGHT TO ENFORCE THE
CREDIT AGREEMENT AS WRITTEN. This Sixth Amendment will be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.

 

8.             Form. Each agreement, document, instrument or other writing to be
furnished to the Administrative Agent and/or the Lenders under any provision of
this instrument must be in form and substance satisfactory to the Administrative
Agent and its counsel.

 

9.             Headings. The headings and captions used in this Sixth Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Sixth Amendment, the Credit Agreement, or the other Loan
Documents.

 

10.          Interpretation. Wherever possible each provision of this Sixth
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Sixth Amendment shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Sixth Amendment.

 

11.          Multiple Counterparts. This Sixth Amendment may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same agreement. This Sixth Amendment may be transmitted
and/or signed by facsimile, telecopy or electronic mail. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, all Lenders, the Administrative Agent and the Issuing Banks. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

12.          Governing Law. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CHOICE-OF-LAW PROVISIONS THAT WOULD

 

11

--------------------------------------------------------------------------------


 

REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION. EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SIXTH AMENDMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWER:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ G. Gleeson Van Riet

 

 

G. Gleeson Van Riet

 

 

Senior Vice President — Chief Financial

 

 

Officer

 

1

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED for the purposes stated in Sections 3 and 4:

 

 

 

 

 

GUARANTORS:

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

SN CATARINA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ G. Gleeson Van Riet

 

 

G. Gleeson Van Riet

 

 

Senior Vice President — Chief Financial

 

 

Officer

 

2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

/s/ Rodica Dutka

 

Name:

Rodica Dutka

 

Title:

Manager, Agency

 

3

--------------------------------------------------------------------------------


 

 

ISSUING BANK AND APPROVING LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

4

--------------------------------------------------------------------------------


 

 

APPROVING LENDERS:

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Matthew Brice

 

Name:

Matthew Brice

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Warren Van Heyst

 

Name:

Warren Van Heyst

 

Title:

Authorized Signatory

 

6

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Les Werme

 

Name:

Les Werme

 

Title:

Director

 

7

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

 

 

 

 

By:

/s/ Josh Strong

 

Name:

Josh Strong

 

Title:

Director

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

9

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Robert Kret

 

Name:

Robert Kret

 

Title:

AVP

 

10

--------------------------------------------------------------------------------


 

 

IBERIABANK

 

 

 

 

 

By:

/s/ Stacy Goldstein

 

Name:

Stacy Goldstein

 

Title:

Senior Vice President

 

11

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., f/k/a Union Bank, N.A.

 

 

 

By:

/s/ Brian Hawk

 

Name:

Brian Hawk

 

Title:

Vice President

 

12

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

By:

/s/ David Bornstein

 

Name:

David Bornstein

 

Title:

Director, Reserve Based Fianance

 

13

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 

14

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Mark Roche

 

Name:

Mark Roche

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Nimisha Srivastav

 

Name:

Nimisha Srivastav

 

Title:

Director

 

15

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

16

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

17

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Jeff Treadway

 

Name:

Jeff Treadway

 

Title:

Senior Vice President

 

18

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Justin Bellamy

 

Name:

Justin Bellamy

 

Title:

Director

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

CORPORATE ORGANIZATIONAL CHART

 

[g26072ke11i001.gif]

 

All of the membership interests in each of SN Catarina, LLC, SEP Holdings III,
LLC, SN Marquis LLC, SN Cotulla Assets, LLC, SN Operating, LLC, SN Midstream,
LLC, SN TMS, LLC, SN Services, LLC, and SN UR Holdings, LLC are owned by Sanchez
Energy Corporation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

SUBSIDIARIES

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Federal Taxpayer ID

 

Ownership Interest

SEP Holdings III, LLC

 

Delaware

 

45-3193696

 

100% Membership Interest held by Borrower

SN Catarina, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Cotulla Assets, LLC

 

Texas

 

45-3090102

 

100% Membership Interest held by Borrower

SN Marquis LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Operating, LLC

 

Texas

 

38-3902143

 

100% Membership Interest held by Borrower

SN Midstream, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Services, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Terminal, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by SN UR Holdings, LLC

SN TMS, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN UR Holdings, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

 

--------------------------------------------------------------------------------